Citation Nr: 1123350	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to an effective date prior to April 21, 2010, for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In this decision the RO denied service connection for peripheral neuropathy.  Also in this decision the RO denied entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to Agent Orange.  However, the RO subsequently granted service connection for diabetes mellitus, type II, in a May 2010 rating decision.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer in appellate status.

The issue of entitlement to an effective date earlier than April 21, 2010, for the grant of service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The weight of evidence shows that the Veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by military service, nor may it be presumed to be, nor is it proximately due to or the result of service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in August 2008, which was prior to the April 2009 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The August 2008 letter noted above informed the appellant of what was necessary to substantiate his claim for service connection for peripheral neuropathy, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claim presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in the August 2008 letter.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including obtaining VA outpatient records, affording him a VA examination in April 2010, and affording him the opportunity to attend a Board hearing which he declined.  Although the Veteran indicated on VA Form 21-4138 in September 2008 that he received chiropractic treatment from various providers beginning in 1970, he also relayed that his attempts to obtain these records were unsuccessful and that the records were no longer available.  Regarding VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent April 2010 examination report contains sufficient findings with which to properly evaluate the appellant's present claim and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With that said, it is not clear whether the examiner reviewed the Veteran's claims file.  At one point in the report the examiner indicates that the claims file was not available for review, but that he reviewed the Veteran's medical records in "CPRS".  Another part of the report contains the notation "per the evidence in the claims file...".  In any event, even assuming that the examiner did not review the Veteran's claims file with the exception of his VA medical records, this is not deemed prejudicial to the Veteran in light of the examiner's conclusion that the Veteran does not have the disability that he claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).  Moreover, there is no competent evidence that the Veteran ever had this diagnosis since filing his August 2008 claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.)

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records are devoid of any upper or lower extremity complaints with the exception of a notation on his August 1965 enlistment examination report of pain and weakness in his left ankle secondary to a car accident, and trauma to the left thigh in August 1966.

In August 2008, the Veteran filed a claim of entitlement to service connection for compensation benefits for diabetes and peripheral neuropathy due to Agent Orange exposure.  

The Veteran's ex-wife submitted a letter in September 2008 stating that she was married to the Veteran when he returned from Vietnam in 1969 and that he had hip pain that had gotten progressively worse over the years.  

On file is a record from R. Pantovich DO, dated in September 2008.  In this letter Dr. Pantovich stated that he saw the Veteran from approximately January 1980 through 1985 and that the Veteran's major complaint was episodic sharp leg and back pain.  He said that he recalled at the time physical examination revealed sensory deficit consistent with peripheral neuropathy involving branches of the tibial and sacral nerves bilaterally.  He said that "the above diagnosis is consistent with long standing peripheral neuropathy."  

On VA Form 21-4138 in September 2008, the Veteran said that beginning in early 1970, after separating from service, he sought treatment from Mortin J. Scheinbaum, M.D., for his leg pain, tingling and numbness.  He said that he tried to contact this doctor through the medical board, but that the doctor had retired.  He went on to state that he was treated for the above complaints at the Cleveland Chiropractic Clinic in Hollywood, California, beginning in September 1970 through 1979 while attending college there, but was informed by the clinic that his records had been destroyed.  He added that throughout the 1980s he had been treated by Ratibor Pantovich, DO, as well as various chiropractors "on a professional courtesy basis", and that they had since retired.  He also said that beginning in January 2003 he was treated by Daniel Stuart MD who had since retired.  He noted that he requested his treatment records from Dr. Stuart's office, but had not received them yet.  He also said the he had enclosed previous prescriptions from Dr. Stuart's physician's assistant.  He further said that he continued to receive chiropractic adjustments and acupuncture outside VA from an associate doctor in his office, but there is no chart of this since it was done on an informal basis.  

Also in September 2008 the Veteran submitted prescriptions for various dates in 2004 showing that the Veteran had been prescribed neurontin, celebrex, acupuncture and androgel.  The Veteran said that this medication was for back and nerve pain.

In October 2008, the National Personnel Records Center informed VA that it was unable to determine whether or not the Veteran served in the Republic of Vietnam, but that he did serve aboard the USS Kishwaukee which was in the official waters of the Republic of Vietnam from December 31, 1999, to January 29, 1967, February 16, 1967 to April 7, 1967, November 19, 1967 to February 27, 1968, and March 19, 1968 to May 18, 1968.  

In his April 2010 substantive appeal, the Veteran said that he had been treated for diabetes mellitus since 2002 and was currently taking medication for it.  He also said that he believed that peripheral neuropathy had been present in 1970 as was evident by the affidavit from his wife.  He said he was currently receiving treatment for this disability at a VA clinic.

On file is a letter from Jeffrey L. Newman, M.D., dated in April 2010, from Cardinal Medical Center Inc.  In this letter Dr. Newman said he had the pleasure of meeting the Veteran and reported that he had suffered for 40 years with progressive numbness and pain since exposure to Agent Orange.  He noted that the Veteran had had multiple exams consistent with a progressive idiopathic neuropathy.  He said that on exam the Veteran's findings were normal except neurologically.  He noted a finding of loss of light touch and moderate pressure sensation.  He further noted that the Veteran had lost two point discrimination with resultant changes in gait, appearing at times nearly ataxic.  He said the Veteran's deep tendon, Babinsky and cerebellar function appeared intact.  He said that the Veteran's "diagnosis would be Peripheral neuropathy".  He added that it was known that Dioxide exposure can lead to diabetes and that peripheral neuropathies are not uncommon, but can be attributed to multiple toxic or inflammatory conditions.  He said that in this case the "culprit" was in his estimation Agent Orange.  

In April 2010, the Veteran underwent a VA peripheral nerve examination.  The examiner stated that he had reviewed the Veteran's medical records in "CPRS", but that his claims file was unavailable.  He noted that the Veteran was a chiropractitioner and said that he had a long history of pain and parathesias in the lower extremities dating back per the Veteran to the 1970s, and per the evidence in the "claims file" to the early to mid 1980s.  He also noted that the Veteran had a long history of back pain and the question was whether he had peripheral neuropathy, or if this was really radiculopathy given the low back pain, or neuropathy secondary to diabetes mellitus.  He reported that the Veteran had been treated with metformin for elevated glucose since 2002.  He noted that the Veteran had a chronic, sharp, nonradiating back pain for more than 20 years.  He relayed the Veteran's report of a chronic dull pain over the entirety of both legs which initially started as bilateral anterior achy pain mostly over shins of both lower extremities.  At present, he said the pain was a deep aching, burning sensation in his legs, which was not related to his skin.  He also relayed numbness in a stocking pattern over both legs from the knees downward, to a lesser extent over the thighs.  He said the symptoms were worse with prolonged standing or sitting.  He said he had been treated with celebrex, neurontin, chiropractic manipulation and acupuncture.  He added that he had had an electromyography (EMG) without nerve conduction study in the 1970s, but did not know what had been found.

Electrodiagnostic assessment at that time, in April 2010, was a mildly abnormal study; nerve conduction study showed a mildly prolonged right peroneal F wave, and EMG changes in the right peroneal nerve consistent with a remote injury to right L4/L5 nerve roots; and no evidence of localized entrapment or peripheral neuropathy.  X-rays were taken of the lumbosacral spine.  The examiner opined that the Veteran had well controlled diabetes mellitus given his abnormal "YHgbA1C" of 6.0 with abnormal "FBG" of 114.  He said there was no electrodiagnostic evidence of peripheral neuropathy, diabetic or otherwise, whereas there was electrodiagnostic evidence of a remote injury to the right L4/L5 nerve roots.  He said that therefore, it was his opinion that the Veteran's symptoms of stocking pattern numbness and deep shin pain were less likely than not caused by his diabetes mellitus.

In the May 2010 rating decision that granted service connection for diabetes mellitus, type II, the RO determined that there was sufficient evidence to show that he served on the ground in Vietnam and was exposed to Agent Orange.  

III.  Analysis

Legal Criteria

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as diseases of the central nervous system (peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1); 38 C.F.R. § 1.17.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  38 C.F.R. § 3.309 (e), Note 2.

The presumptive period for these conditions is any time after service, except that acute and subacute peripheral neuropathy have a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007).

The Secretary has further determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for chronic peripheral nervous system disorders.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999)(emphasis added).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Further, when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Discussion

In this case, the record reflects that the Veteran is recognized as having the requisite service in the Republic of Vietnam during the relevant time period.  Therefore, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.313.  However, in regard to acute and subacute peripheral neuropathy, which is on the list of presumptive disabilities due to exposure to herbicides, there is no competent evidence that the Veteran had this type of transient peripheral neuropathy that occurs within weeks or months of exposure to Agent Orange and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

The Veteran did assert in writing in September 2008 that he sought treatment from Dr. M. J. Scheinbaum beginning in early 1970 for" leg pain, tingling and numbness", and that his attempts to obtain these records were not successful as this physician had retired.  These assertions alone are not sufficient to show that the Veteran had acute or subacute peripheral neuropathy during this period.  Indeed, the Veteran has never asserted that he had this transient disability.  Rather, he asserts that he has had ongoing symptoms since the early 1970s.  In this regard, the Veteran reported at a VA peripheral neuropathy examination in April 2010 that in addition to a 20 year history of nonradiating back pain, he also experienced the onset of chronic dull pain over the entirety of both legs.  He reported that this began in the early 1970s and started as bilateral anterior achy pain mostly over his shins and presently manifested by a deep, aching pain and a burning sensation.  He also noted that he had numbness in the lower extremities.  In short, the record is devoid of any evidence showing that the Veteran had acute or subacute peripheral neuropathy.

Inasmuch as the competent evidence does not show that the Veteran had acute or subacute peripheral neuropathy, the presumption under 38 C.F.R. § 3.307, 3.309(e) for acute or subacute peripheral neuropathy are not applicable.

In terms of chronic peripheral neuropathy, the weight of medical evidence shows that the Veteran does not have this disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There is both positive and negative evidence on this point.  

The positive evidence includes a September 2008 letter from R. Pantovich, DO, who said he saw the Veteran from approximately January 1980 through 1985 and that his major complaint had been episodic sharp leg and back pain.  He said that he recalled that at that time physical examination revealed sensory deficit consistent with peripheral neuropathy involving branches of the tibial and sacral nerves bilaterally.  He said that this diagnosis was consistent with long standing peripheral neuropathy.  

The positive evidence also includes a "To whom it may concern" letter from Jeffrey L. Newman, M.D., dated in April 2010, from Cardinal Medical Center, Inc.  In this letter Dr. Newman states that he had the pleasure of meeting the Veteran and that the Veteran had suffered for 40 years with progressive numbness and pain since exposure to Agent Orange.  He noted that the Veteran had had "multiple exams consistent with a progressive idiopathic neuropathy".  He noted that exam findings were normal except neurologically.  He noted that there were definite findings of loss of light touch and moderate pressure sensation.  He further noted that the Veteran also had two point discrimination with resultant changes in gait, appearing at times nearly ataxic.  He said the deep tendon, Babinsky and cerebellar function appeared intact.  He concluded by stating that "[the Veteran's] diagnosis would be Peripheral neuropathy".  He went on to state that the likely culprit in his estimation would be Agent Orange.  

The negative evidence consists of an April 2010 VA examination report.  This report includes a physical examination of the Veteran as well as electrodiagnostic testing.  The elctrodiagnostic assessment included a mild abnormal study; a nerve conduction study showing a mildly prolonged right peroneal F wave, and EMG changes in the right peroneal nerve consistent with a remote injury to right L4/L5 nerve roots; and no evidence of localized entrapment or peripheral neuropathy.  The examiner opined that there was no electrodiagnostic evidence of peripheral neuropathy, diabetic or otherwise, whereas there was electrodiagnostic evidence of a remote injury to the right L4/L5 nerve roots.  He went on to opine that, therefore, the Veteran's symptoms of stocking pattern numbness and deep shin pain were less likely than not caused by his diabetes mellitus.    

In terms of medical opinions, the Board affords greater weight to the VA examination report which concludes that the Veteran does not have peripheral neuropathy.  This conclusion was reached after electrodiagnostic testing was conducted showing that the Veteran does not have this disability.  Moreover, the examiner further noted that electrodiagnostic testing did reveal a remote injury to right L4/L5 nerve roots and the Veteran's stocking pattern numbness and deep shin pain are less likely than not caused by his diabetes mellitus.  In providing this opinion, backed by rationale, the examiner took into account his examination findings, electrodiagnostic test results, and his review of the Veteran's medical records, although apparently not the Veteran's claims file.  

In contrast, there is no indication what, if any, medical records Drs. Pantovich and Newman reviewed.  Moreover, Dr. Pantovich's opinion that the Veteran's symptoms (in the 1980s) "were consistent" with peripheral neuropathy is speculative at best and appears based on his recollection of the Veteran's symptoms decades earlier.  Neither Dr. Pantovich nor Dr. Newman indicate that electrodiagnostic testing was performed or that they had access to such test results.  This is significant in light of the test results showing findings consistent with a remote injury to right L4-L5 nerve roots and no evidence of peripheral neuropathy.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). 

Also, the prescriptions the Veteran submitted in September 2008 to support his claim showing that he had been prescribed celebrex and neurontin in 2004 are of limited probative value since they do not indicate what conditions these medications were prescribed for.  Moreover, although the Veteran asserted that he was presently receiving treatment from VA for peripheral neuropathy, none of the VA outpatient records on file, dated in 2008 and 2009, reflect this diagnosis.

Consideration has also been given to the Veteran's statements asserting that his symptoms since the 1970s are reflective of peripheral neuropathy and he has had this disability since service.  There is also the statement from his former wife asserting that the Veteran had progressive hip pain ever since he came home from service.  With respect to the Veteran's former wife's statement, as a lay person, she is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, the presence or diagnosis of peripheral neuropathy cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; therefore peripheral neuropathy is not a simple medical condition that she is competent to identify.  With respect to the Veteran's opinion, there are notations in the record that he is a chiropractioner.  However, this medical background does not demonstrate that he has the medical expertise that would render him competent to self diagnose peripheral neuropathy.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In short, the record does not establish that the appellant or his former spouse have the medical knowledge or expertise to render a diagnosis of peripheral neuropathy which involves damage to the peripheral nervous system.  Id.

Based on the foregoing, the Board must conclude that the requirements for establishing service connection on a direct, presumptive or secondary basis have not been met for the simple reason that the weight of evidence shows that the Veteran does not presently have the disability that he claims nor has he been diagnosed as having this disability since filing his August 2008 claim.  See 38 C.F.R. § 3.303; Hickson, supra; Brammer, supra; McLain supra.  The persuasive competent, medical evidence is against his claim.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

As a matter of jurisdiction, the Board construes a September 2010 Informal Conference report as a timely notice of disagreement with the RO's May 2010 assignment of an effective date of April 21, 2010, for the grant of service connection for diabetes mellitus, type II.  No statement of the case has been issued in this matter.

In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of entitlement to an effective date earlier than April 21, 2010, for the grant of service connection for diabetes mellitus, type II.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal from that determination. Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


